Citation Nr: 1144112	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected epidermal cyst and pseudofolliculitis barbae, to include the issue of whether the reduction of a 30 percent rating to a 0 percent (noncompensable) rating as of February 1, 2008 was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active military service from January 1992 to January 1998. 

This appeal comes to the Board of Veterans' Appeals  (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that reduced the Veteran's disability rating for a left mandible cyst with pseudofolliculitis barbae from 30 percent to noncompensable, effective from February 1, 2008.  In July 2010, the Board remanded the claim for additional development.  

In May 2010, the Veteran testified at a videoconference before the undersigned Veteran's law judge.  He submitted evidence at that time and waived his right to initial RO consideration of it.  


FINDINGS OF FACT

1.  The RO's November 2007 RO rating decision, which reduced the Veteran's rating for his service-connected epidermal cyst and pseudofolliculitis barbae from 30 percent to 0 percent, effective February 1, 2008, did not consider required regulatory provisions, and denied the Veteran due process. 

2.  The Veteran's epidermal cyst and pseudofolliculitis barbae is not shown to have been productive of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement, or skin symptoms manifested over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period, or limitation of function.  


CONCLUSIONS OF LAW

1.  The RO's November 2007 RO rating decision, which reduced the Veteran's rating for his service-connected epidermal cyst and pseudofolliculitis barbae from 30 percent to 0 percent, effective February 1, 2008, is void ab initio, and the criteria for restoration of the 30 percent rating for this condition are met at all times since February 1, 2008.  38 C.F.R. §§ 3.105, 3.344 (2011).

2.  The schedular criteria for a rating in excess of 30 percent for epidermal cyst and pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes (DCs) 7800, 7805, 7806, 7816, 7828 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of 30 Percent Evaluation

In April 2002, the RO granted service connection for an epidermal cyst, left mandibular area, evaluated as 0 percent disabling.  In September 2004, the RO increased the Veteran's evaluation to 30 percent, with an effective date of June 14, 2004.  In both cases, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  

In February 2006, the Veteran filed a claim for an increased rating.  In May 2006, the Veteran was afforded a VA examination of his skin.  In August 2007, the RO notified the Veteran that, based on the results of the May 2006 VA examination, it proposed to decrease his skin disability evaluation to 0 percent.  

In November 2007, the RO reduced the Veteran's skin disability rating to 0 percent, effective from February 1, 2008.  

Given the foregoing, at the time of the RO's November 2007 rating decision, the Veteran's 30 percent rating had not been in effect for more than 5 years.

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2011).  

The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period. 

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b)  apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). 

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations."  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

It appears that the procedural safeguards have been met.  Specifically, when a reduction in evaluation is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the RO's August 2007 notification informed the Veteran of the proposed reduction, and indicated that the Veteran's rating for his skin disability was to be reduced to 0 percent, and the reasons for the proposed reduction were discussed. 

However, a review of the RO's November 2007 decision, the August 2008 statement of the case (SOC), and the July 2011 supplemental statement of the case (SSOC), shows that the RO appears to have essentially analyzed the issue of reduction of the 30 percent rating just as it would a claim for an increased rating.  Specifically, the November 2007 decision, the SOC, and the SSOC, all phrased the issue solely as one of an "increased rating," or an "evaluation" (the Board's July 2010 remand similarly failed to indicate that a reduction was in issue).  The RO's analyses only discussed the criteria at 38 C.F.R. § 4.118, DC 7828, and the RO failed to include or discuss the provisions of 38 C.F.R. § 3.344.  In this regard, it does not appear that the Veteran has ever been notified of the provisions at 38 C.F.R. § 3.344, and at no time have the RO's analyses ever discussed the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown.  In summary, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344.  

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i .e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277   (1992); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).  

Since the rating decision that accomplished the reduction of the 30 percent evaluation for the Veteran's service-connected skin disability did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 30 percent evaluation, effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 30 percent evaluation was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 30 percent evaluation for the Veteran's skin disability should be restored.  Accordingly, the Board finds that restoration of the 30 percent evaluation for the Veteran's epidermal cyst and pseudofolliculitis barbae, effective February 1, 2008, is warranted.  


II.  Evaluation of Epidermal Cyst and Pseudofolliculitis Barbae

The Veteran asserts that he is entitled to an increased rating.  During his hearing , held in May 2010, he testified that he has had recurring cysts on his face since service, with multiple excisions, but that his cysts reappear within three to six months.  He stated that he could not shave due to his symptoms, which included some pain, and oozing.  He stated that he used a topical antibiotic.  

In Part I, the Board determined that restoration of the Veteran's 30 percent rating for his epidermal cyst and pseudofolliculitis barbae is warranted.  As indicated in the Board's July 2010 remand, the issue of entitlement to an increased rating is considered to be within the scope of the appeal.  The issue at this point is whether a rating in excess of 30 percent is warranted.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2011),
the Veteran's service treatment reports showed that he was determined to have pseudofolliculitis barbae affecting the neck, chin and mandible, and that he received a shaving profile.  As for the post-service medical evidence, a QTC examination report, dated in March 2002, noted a 2 cm. x 2.5 cm. oval cyst at the submandibular area, with no other scars and no general skin disease.  A QTC examination report, dated in August 2004, showed that the examiner described the service-connected facial lesions, and estimated that 30 to 40 percent of the face was affected.  VA progress notes, dated between 2001 and 2004, show a number of treatments for skin symptoms, with an excision of a right facial cyst in September 2004.  

The Veteran's claim for an increased rating was received on February 23, 2006. Therefore, the time period on appeal begins one year prior to receipt of the claim, i.e., on February 23, 2005.  See 38 C.F.R. § 3.400(o)(2) (2011).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has rated the Veteran's service-connected epidermal cyst and pseudofolliculitis barbae as acne under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7899-7828.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2011).

Under DC 7828, the 30 percent rating is the maximum rating provided for.  The Board will therefore consider whether an increased rating is warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The medical evidence is summarized as follows:

VA progress notes, dated between 2005 and 2008, show a number of treatments for skin symptoms.  The impressions included epidermoid cysts of the face, multiple cystic lesions over the face consistent with a sebaceous cyst, and acne retention cysts.  It appears that his cysts were excised several times.   

A VA examination report, dated in May 2006, shows that the Veteran reported recurring facial cysts, and additional cystic growth at the right side of the neck and the left side of the jaw.  On examination, there were two cystic lesions on each side of the face, all between 1 x 1 cm and 2 x 2 cm.  There was no pain, oozing, discharge, tenderness, scaling, rash, ulceration, exfoliation, or crusting.  There was no functional limitation or impairment.  The examiner determined that the Veteran's facial lesions covered 3 percent of the total body area, and estimated that these covered only 3 percent of exposed areas.  In this regard, to the extent that the Board's July 2010 remand noted that the examiner did not estimate the percent of "face and neck" coverage, as called for under DC 7828, and that the estimates provided do not address the correct rating criteria, the Veteran is receiving the maximum rating provided for under DC 7828; this evidence is relevant to application of other diagnostic codes.  

A VA examination report, dated in July 2007, shows that the Veteran reported that he was unable to shave due to recurring cysts, and that he had itching and discharge under pressure.  He stated he had not received any treatment over the past 12 months, and that he was not on any medication.  On examination, there were two cystic lesions on each side of the jaw, measuring between 1.5 x 1.5 cm. and 3 x 1.75 cm.  He had a beard.  There was no disfiguring.  There was no pain, tenderness, oozing, discharge, ulceration, exfoliation, scaling, or crusting.  There was no functional limitation or impairment.  The examiner determined that about 3 percent of the total body area was affected, and about 1 (one) percent of exposed areas was affected.  Color photographs were taken and are associated with the examination report.  The diagnosis was epidermal cysts of mandibular area.    

A VA examination report, dated in August 2010, shows that the Veteran reported a history of five cyst excisions since 1995, all of which were in the beard area.  He reported having constant bumps, papules, pustules and cysts; he denied systemic symptoms.  Over the past 12 months, he had constantly used clindamyacin phosphate bid (on prescription) twice a day, applied topically to his beard area.  The examiner stated that this was neither a corticosteroid nor an immunosuppressive, and that there were no side effects of treatment.  On examination, there were numerous skin-colored erythematous and hyperpigmented papules involving the bearded areas of the face and neck.  Five epidermal cysts were noted on the face, which were either pea-sized or marble-sized.  The diagnosis was pseudofolliculitis barbae with numerous papules, deep, inflamed nodules, and recurrent epidermal cyst.  The estimated area of involvement was 60 percent of the face and neck, the estimated percent of the total body area affected was 4 percent.  The estimated percent of exposed areas affected was 40 percent.  Photographs were not taken, as the lesions were palpable but not visible due to the Veteran's beard.  The examiner stated that the Veteran's service medical records, private medical records, and VA records had been reviewed.  

Under 38 C.F.R. § 4.118, DC 7800, a 50 percent rating is warranted for scars of the head, face or neck; or other disfigurement of the head, face and neck: with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

Note (1): The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118  are the following: 

(1) Scar five or more inches (13 or more centimeters (cm.)) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of the scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria. 

A rating in excess of 30 percent is not warranted under 38 C.F.R. § 4.118, DC 7800, as the evidence does not show that the Veteran's skin disorder is productive of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  

Under DC 7806 (dermatitis or eczema) and DC 7816 (psoriasis), a 60 percent evaluation is assignable for skin symptoms manifested over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  However, the aforementioned medical evidence does not show that these criteria have been met.  

Under 38 C.F.R. § 4.118 , DC 7805, other scars will be rated on limitation of function of the part affected.  In this case, there is no competent evidence to show that the Veteran's skin symptoms are productive of limitation of function.  

During the course of this appeal VA regulations for the evaluation of skin disabilities were revised, effective October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710  (Sept. 23, 2008).  Here, the Veteran's increased rating claim was received at the RO in February 2006.  Thus, the new regulations are not applicable in the present case.  

In reaching this decision, the Board acknowledges that it took issue with the findings in the 2006 and 2007 VA examination reports.  However, even if these findings were accepted as valid, they do not show that the criteria for a rating in excess of 30 percent have been met.  

The sole remaining possibility by which the Veteran may receive a higher rating is under the provisions for an extraschedular rating.   

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. Section 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  Thus, the Board has reviewed the entirety of the disability picture, but finds that it is not so exceptional or unusual as to render impractical the application of the regular schedular criteria. 

The Board notes that neither frequent hospitalization nor marked interference with employment due to the Veteran's service-connected disability is demonstrated, nor is there any other evidence that this condition involves such disability that an extraschedular rating would be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  There is no competent evidence to show that his service-connected disability has interfered with his employment, or resulted in hospitalization.  For this reason, the Board finds no basis to refer this case for consideration of an extraschedular rating. 

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  Thus, the Board finds that the evidence is insufficient to show that the Veteran had a worsening of this disability at any time during the appeal period. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.  

In July 2010, the Board remanded this claim and directed that a supplemental report be obtained from the July 2007 VA examiner, and that he again estimate, as a percentage, the affected area of the face and neck, the total body area affected, and the exposed body areas affected.  Presumably, the July 2007 VA examiner was not available, and in August 2010, the Veteran was afforded another VA examination.  The examiner stated that the Veteran's C-file had been reviewed.  The Veteran's subjective history was recorded, and he was examined.  The report contains estimates of the affected areas, expressed as a percent, for the face and neck, for the total body, and for the exposed areas.  Therefore, the Board concludes that there has been substantial compliance with its July 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 






ORDER

The 30 percent rating for the service-connected epidermal cyst and pseudofolliculitis barbae is restored, effective the date of the prior reduction, February 1, 2008. 

Entitlement to a rating in excess of 30 percent for service-connected epidermal cyst and pseudofolliculitis barbae is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


